Per Curiam.
Heath filed a petition for a writ of habeas corpus claiming denial of his asserted right to have bail set for him pending disposition of his direct appeal of a conviction for assault with intent to murder. The court denied the petition and Heath appealed.
While the Court of Appeals in Whiteley v. Warden, 258 Md. 634, decided in 1970, did entertain an appeal in a habeas corpus case involving the alleged erroneous denial of bail after conviction pending direct, appeal, the question of the court’s jurisdiction to do so was never raised. We held in Hudson v. Superintendent, 11 Md. App. 253, that there is no right of appeal in such cases. Accordingly, the appeal is dismissed.

Appeal dismissed.